NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                Submitted September 28, 2006
                                     Decided April 3, 2009

                                            Before

                          WILLIAM J. BAUER, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 06‐2285
                                                     Appeal from the United States District
UNITED STATES OF AMERICA,                            Court  for  the  Northern  District  of
                  Plaintiff‐Appellee,                Illinois, Eastern Division.

  v.                                                 No. 02 CR 892

ENAAM M. ARNAOUT,                                    Suzanne B. Conlon, 
             Defendant‐Appellant.                    Judge.




                                          O R D E R

  Enaam  Arnaout  raises  several  challenges  to  the  sentence  he  received  after  pleading
guilty to conspiring to violate the Racketeer Influenced and Corrupt Organizations Act
(“RICO”).    We  conclude  that  the  district  court  committed  no  reversible  error  when  it
determined the amount of loss attributable to him.  We also uphold its decision to increase
Arnaout’s sentence based on harm to refugees who did not receive donated funds.  Next,
we find that the district court reasonably declined to reduce Arnaout’s sentence based on
No. 06-2285                                                                              Page 2

his post‐offense conduct.  Finally, we cannot say that the sentence Arnaout received was
unreasonable.  We therefore affirm Arnaout’s sentence.

                                     I.  BACKGROUND

   Enaam  Arnaout  pled  guilty,  pursuant  to  a  written  plea  agreement,  to  conspiring  to
violate the Racketeer Influenced and Corrupt Organizations Act (“RICO”), in violation of
18 U.S.C. § 1962(d).  Arnaout acknowledged in his plea agreement that beginning in or
about May of 1993, he was responsible for and directed the operations of the Benevolence
International Foundation, Inc. (“BIF”) in the United States.  BIF had received tax‐exempt
status in March of that year.

  Arnaout admitted in his plea that BIF solicited donations from the public by purporting
that BIF and its related overseas offices were part of a charitable organization involved
solely in humanitarian work for the benefit of civilian populations, including refugees and
orphans, with a small amount used for administrative purposes.  Arnaout further admitted
that he and others agreed to conceal from donors, potential donors, and federal and state
governments  that  a  material  portion  of  the  donations  received  by  BIF  based  on  BIF’s
misleading representations was being used to support soldiers overseas.  At the initial
sentencing, the district court calculated the applicable United States Sentencing Guidelines
range as 121 to 151 months’ imprisonment.  The district court imposed a sentence of 136
months’ imprisonment, and Arnaout appealed.

   In our opinion resolving Arnaout’s first appeal, we concluded that insufficient evidence
supported a four‐level enhancement he had received for offenses involving fifty or more
victims pursuant to U.S.S.G. § 2B1.1(b)(2)(B).  See United States v. Arnaout, 431 F.3d 994, 998
(7th Cir. 2005) (“Arnaout I”).  We also upheld the district court’s decision not to impose a
terrorism  enhancement under  U.S.S.G. § 3A1.4,  and we  instructed the district  court to
consider  on  remand  whether  Arnaout  should  receive  an  abuse  of  trust  enhancement
pursuant to U.S.S.G. § 3B1.3.  Id. at 1000‐03.  We  did not reach three of the challenges
Arnaout raised to his sentence – the amount of loss calculation, an increase to his sentence
based on harm to refugees, and a Sixth Amendment argument. 

  After our remand, the district court directed the parties to submit memoranda and held
an additional hearing.  In calculating the advisory sentencing range under the Guidelines,
the district court began with a base offense level of six pursuant to U.S.S.G. § 2B1.1(a).  It
added  twelve  levels  based  an  amount  of  loss  calculated  to  be  between  $200,000  and
No. 06-2285                                                                                Page 3

$400,000, pursuant to U.S.S.G. § 2B1.1(b)(1)(G).  Among other things, the district court
added an additional two levels based on harm Arnaout caused to those who should have
received the charitable donations.  The district court sentenced Arnaout to 121 months’
imprisonment, and Arnaout appeals again.

                                        II.  ANALYSIS

     A.  Amount of Loss Calculation  

  Arnaout first argues that the district court erred when it  calculated the amount of  loss
for which he was responsible under U.S.S.G. § 2B1.1(b)(1).  We generally review a district
court’s  determination  of  the  amount  of  loss  attributable  to  a  defendant  for  sentencing
purposes for clear error. United States v. Sliman, 449 F.3d 797, 800 (7th Cir. 2006).

   The government maintains that Arnaout waived or forfeited any error in the district
court’s  determination  that  the  offense  involved  a  loss  amount  of  $200,000  to  $400,000.
Waiver is the “knowing and intentional relinquishment of a right”; it precludes appellate
review.  United States v. Hill, 552 F.3d 541, 545 (7th Cir. 2008).  Forfeiture, on the other hand,
occurs when a defendant accidentally or negligently fails to assert his rights in a timely
fashion and can occur when a defendant fails to raise an argument before the district court
in a timely manner.  United States v. Haddad, 462 F.3d 783, 793 (7th Cir. 2006).  We may
review forfeited claims, but only for plain error.  Id.  Arnaout, on the other hand, maintains
that he sufficiently preserved the issue such that our review should be for clear error.  See
Sliman, 449 F.3d at 800.

   At the initial sentencing, the district court found that Arnaout was responsible for a loss
of more than $200,000.  Arnaout  argued in his initial appeal that the district court erred
when it determined the amount of loss.  We did not resolve this issue in our opinion in
Arnaout  I.    After  our  remand,  Arnaout  asked  in  his  sentencing  memorandum  that  the
district court revisit its finding that the loss amount exceeded $200,000 when considering
a reasonable sentence.  During the hearing, however, Arnaout’s counsel did not object
when the district court said the loss fell between $200,000 and $400,000.

   In any event, the district court’s calculation of the loss as more than $200,000 was not
clearly erroneous.  Arnaout does not dispute that he was responsible for $196,653 in loss
due to the improper diversion of BIF funds to purchase boots, uniforms, tents, blankets,
and an ambulance for soldiers.  Instead, Arnaout disputes the inclusion of items that fall
No. 06-2285                                                                                   Page 4

into two other categories.  For one, he challenges the inclusion of $66,991 in additional
items given to soldiers on the basis that BIF did not purchase them, but, rather, they were
found in an abandoned Bosnian warehouse.             

  He  also  contends  that  the  district  court  should  not  have  included  the  cost  of  an
ambulance provided to Bosnian soldiers and shoes, cash, and an x‐ray machine provided
that the government says went to Chechen fighters.  Arnaout maintains that these items
should not have been included in the loss calculation because, he contends, they furthered
humanitarian efforts and were not part of his fraud.  Arnaout’s plea agreement belies his
suggestion that items provided to support military operations was not part of his fraud, as
he acknowledged in his plea that “starting in May 1993, BIF solicited donations from the
public by purporting that BIF and its related overseas officers was a charitable organization
involved solely in humanitarian work for the benefit of civilian populations, including refugees and
orphans, with a small amount being used for administrative expenses.” (emphasis added).
He also admitted that these representations were misleading, as he and others agreed to
conceal from donors and governments that a material portion of donations to BIF was
being used to support fighters overseas. 

     The  district  court  concluded  that  a  second  ambulance,  shoes,  cash,  and  the  x‐ray
machine  were  provided  to  fighters  and  were  not  provided  solely  for  humanitarian
purposes, a finding we cannot say was clearly erroneous.  The shoes alone ($34,500), for
example, take the amount of loss over the $200,000 threshold.  As the district court noted,
the shoes are described in a section of a document that details a shipment of uniforms for
Chechens,  and  the  uniforms  were  an  undisputed  part  of  the  loss.    The  document’s
statement, “Shoes: According to the request of the locals we found that they need uniforms
(in the newsletter we would only say pants and shirts) thermal underwears and jackets
with the shoes,” can reasonably be read to suggest that the shoes would be worn along
with the uniforms, and that the shoes were not provided solely for humanitarian reasons.
   Arnaout also maintains that no “loss” occurred because, he contends, donors providing
money for those items knew the purpose of the shoes, ambulance, and x‐ray machine.
Although the newsletters inform readers that BIF provided humanitarian assistance in
Bosnia  and  Chechnya,  they  make  no  mention  of  doing  so  for  military  purposes.    For
example, one newsletter states that “protective shoes to civilians from land‐mines” had
been provided in Chechnya, but the documents do not alert the reader that donations
would  be  used  to  help  support  non‐civilian  fighters.    As  a  result,  the  district  court’s
No. 06-2285                                                                                  Page 5

determination that the amount of loss fell between $200,000 and $400,000 was not clearly
erroneous. 

     B.  Additional two levels based on refugee victims 

   Arnaout also argues that the district court erred when it increased Arnaout’s sentence
based  on  harm  caused  to  refugees  who  did  not  receive  donated  funds.    At  the  initial
sentencing hearing, the district court added an additional two levels based on harm caused
to refugees who did not receive the donated funds.  Although we did not explicitly reach
Arnaout’s  challenge to these  two  levels  in  our  first opinion in  light of our  remand  for
resentencing, we said: 

  We note, however, that the district court’s factual determination that Arnaout also
  victimized Chechen and Bosnian refugees by fraudulently diverting to the military
  charity funds that were meant for refugees was not clearly erroneous. Contrary to
  Arnaout’s argument, the district court’s determination here was not based on pure
  speculation. Instead, the district court reviewed actual letters from refugee victims
  submitted by the government to determine the harm caused by Arnaout’s diversion
  of funds and reasonably concluded that the diversion of the charity funds caused a
  tangible harm to the refugees that was not adequately represented in the Guidelines
  calculations.

Arnaout I, 431 F.3d at 1004.  

   After our remand, the district court calculated an adjusted offense level of 28, with a
criminal history category of I.  The resulting guideline range was 78 to 97 months.  The
government then asked that the district court impose a two‐level enhancement for the
victimization of vulnerable persons as it had at the initial sentencing, namely for refugees
who were the intended beneficiaries of the funds.  Under U.S.S.G. § 3A1.1(b)(1), a two‐level
enhancement is appropriate “if the defendant knew or should have known that the offense
involved a vulnerable victim.”  The commentary to the Guidelines states that a person is
a  vulnerable  victim  if  the  individual  is  “unusually  vulnerable  due  to  age,  physical,  or
mental condition, or who is otherwise particularly susceptible to the criminal conduct.”
U.S.S.G. § 3A1.1(b)(1), comment n.2. 

  Arnaout argued in response that refugees who did not receive donated funds were not
victimized because the donors intended the money to go to the military, not to the victims.
No. 06-2285                                                                                   Page 6

The district court stated it could not find any support in the record to conclude that “funds
were either marked for use by military in Bosnia and Chechnya. . . . I didn’t see . . . any
basis for concluding that funds were segregated so that donors were solicited and their
funds were used and set aside for a noncharitable purpose, that is, to support military
endeavors in those two areas of the world.”  The district court found by a preponderance
of the evidence that there were vulnerable victims who suffered as a result of what were
supposed to be charitable funds used instead for military purposes.  It concluded that its
consideration supported “the addition of a 2 level upward adjustment because vulnerable
victims were affected by this fraud and they were affected quite basically.”

   We find no error in the imposition of the enhancement.  As the district court explained,
the solicitations speak in terms of humanitarian uses, and the newsletters and solicitations
to which Arnaout points give no indication that money donated to BIF would be used to
support military personnel.  Moreover, the district court had before it letters from widows,
orphans, and refugees who wrote that even small amounts of money could have saved
lives.  The district court also explained that its Guidelines calculation had not accounted
for harm to the intended recipients of the funds, as opposed to the donors themselves.  As
a result, the district court committed no clear error when it concluded that the purported
recipients were harmed when the funds were instead used to support military objectives
overseas and added two levels as a result. 

     C.  Post‐offense conduct

   Arnaout next argues that the district court erred in refusing to consider post‐offense
good conduct when it determined his sentence.  On remand, Arnaout asserted that while
in prison, he received twenty credits of adult college‐level education with a grade point
average of 3.60, taught Arabic to other prisoners, and received certificates of completion
for  additional  classes  he  took  in  prison.    He  contends  that  his  post‐offense  conduct
warranted a lower sentence under 18 U.S.C. § 3553(a).  

   At  the  hearing  on  remand,  the  government  maintained  that  Arnaout’s  post‐offense
record was at least mixed.  It told the district court that it had information from the federal
correctional system that Arnaout had been adjudicated guilty of five disciplinary fractions
while  in  prison  over  the  preceding  two  years.    In  light  of  this  additional  conduct,  the
government argued that the district court should not lower Arnaout’s sentence on the basis
of his conduct after the offense.
No. 06-2285                                                                                 Page 7

   After hearing both sides’ arguments, the district court declined to reduce Arnaout’s
sentence on the basis of any post‐offense rehabilitation and said it did not see a basis for
a downward departure.  It also made clear that it was not making a finding that Arnaout
had engaged in bad conduct, saying there were a number of reasons behind  interactions
between inmates and prison authorities.  We agree with the government that when read
in context, the district court’s ruling did not evince a belief that it could not vary from the
advisory guidelines based on a defendant’s good conduct after conviction, but rather that
the district court concluded no such deviation was warranted in this particular case in light
of the circumstances. 

     D.  Reasonableness of sentence

   Finally, Arnaout challenges the reasonableness of his sentence.  The Supreme Court in
Rita v. United States, 551 U.S. 338 (2008), rejected Arnaout’s argument that a defendant’s
Sixth Amendment rights are violated when a circuit court affords a rebuttable presumption
of reasonableness to a sentence imposed within a properly‐calculated guidelines range.  In
our  circuit,  we  afford  such  a  presumption  of  reasonableness  to  a  properly‐calculated
within‐Guidelines sentence.  See United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005).

  The  parties  disagree  as  to  whether  the  two  levels  the  district  added  for  vulnerable
victims constituted an application of the Guidelines’ vulnerable victim enhancement (and
therefore  our  review  would  be  of  a  within‐Guidelines  sentence)  or  whether  it  was  an
exercise of the district court’s discretion to impose a sentence outside the Guidelines.  At
the initial sentencing hearing, the district court added these two levels as “its own upward
departure.”  At  the  sentencing  hearing  after  remand,  before  discussing  the  vulnerable
victim adjustment, the district court recognized that the guidelines range would be 78 to
97 months.  The parties then discussed the adjustment, and the district court decided to
impose  two  levels  to  account  for  harm  to  refugees,  saying  “that  adds  2  levels  to  the
guidelines,” with a resulting adjusted offense level of 30 and a guidelines range of 97 to 121
months.   

  Even if we agree with Arnaout that the resulting sentence was not a within‐Guidelines
sentence, though, we cannot say that the district court abused its discretion in imposing a
121‐month sentence.  See Gall v. United States, 128 S. Ct. 586, 594 (2007).  The district court
carefully considered Arnaout’s circumstances, held lengthy hearings, and reviewed many
documents.  In deciding on a sentence of 121 months, the district court explained that
No. 06-2285                                                                                  Page 8
Arnaout’s  crime  was  not  a  “garden‐variety  type”  of  fraud  but  rather  involved  a  large
international  organization  that  said  it  would  use  the  funds  it  raised  for  humanitarian
purposes.  The district court also pointed to the fact that Arnaout had obstructed justice in
a  related  proceeding.    Moreover,  it  did  not  accede  to  the  government’s  request  that  it
exercise its discretion to reach the same 136‐month sentence it had imposed at Arnaout’s
initial sentencing.  The district court also explained that it thought the additional two levels
for harm to refugees warranted because its calculations did not account for the harm to
those persons.  And to the extent this was a deviation from an advisory Guidelines range,
it  was  one  commensurate  with  the  two‐level  vulnerable  victim  enhancement  in  the
Guidelines.  Under  the  circumstances  of  this  case,  the  121‐month  sentence  was  not
unreasonable.  

                                       III. CONCLUSION

  For the reasons stated in this order, we AFFIRM Arnaoutʹs sentence.